Citation Nr: 1454381	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to July 13, 2012.

2.  Entitlement to a rating in excess of 20 percent for service-connected DDD of the lumbar spine from July 13, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1992 to August 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for lumber spine DDD, rated 10 percent from June 18, 1999.  In October 2012, the Agency of Original Jurisdiction (AOJ) increased the rating to 20 percent from July 13, 2012.  Thus, the Board must consider "staged" ratings, and the issues above have been characterized accordingly. 


FINDINGS OF FACT

1.  Prior to July 13, 2012, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees; and combined range of motion of the thoracolumbar spine greater than 120 degrees; there was not muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; the Veteran does not have intervertebral disc syndrome (IVDS).

2.  From July 13, 2012, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; but there is nothing showing it is manifested by either unfavorable ankylosis of the entire thoracolumbar spine; the Veteran does not have IVDS.


CONCLUSIONS OF LAW

1.  Prior to July 13, 2012, a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5242 (2014), 5292 (2002).

2.  From July 13, 2012, a rating of 40 percent (but not higher) is warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5242 (2014), 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ attempted, unsuccessfully, to secure STRs from the Veteran's Reserve service and VA treatment records from the Dorn VA Medical Center (MC) dated between April and June of 2005; the efforts taken to obtain those records are documented in May 2010 formal findings of unavailability and the Veteran was informed of the unavailability of these records.  The Veteran has not identified any pertinent records which remain outstanding.  VA examinations were conducted in connection with the present appeal in June 2011 and July 2012.  Together, these examinations are adequate as the reports reflect a familiarity with the record and relevant medical history, and note all pertinent features and findings needed to accurately rate the disability on appeal under the applicable diagnostic codes.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's lumbar spine DDD has been rated under Diagnostic Code 5242 on the basis of limitation of motion, or as degenerative arthritis under Diagnostic Code 5003.  However, the criteria specific to Code 5003 are only to be applied absent any limitation of motion; as the Veteran's disability clearly produces limitation of motion that has been rated as compensable throughout the period under consideration, that criteria is therefore inapplicable here.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Similarly, although noted to have degenerative disc disease, the medical evidence indicates that the Veteran does not have IVDS and the Veteran has not reported IVDS with incapacitating episodes; thus, the criteria under the Formula for rating Intervertebral Disc Syndrome (Diagnostic Code 5243) is also inapplicable.  Consequently, the Veteran's disability will be rated only under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the current applicable rating criteria, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  Id. at Code 5243, Note (1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present appeal.

A June 2005 VA treatment record notes chronic musculoskeletal low back pain.  At the time, the Veteran denied having any neurological symptoms.  A May 2011 VA treatment record notes the Veteran reported his low back pain's severity at 6/10.  

On June 2011 VA examination, the Veteran reported low back pain with intermittent spasms, tingling, and paresthesias.  He denied any incapacitating episodes, and stated that his low back disability affects certain activities (such as golf) and that he limits such activities to avoid aggravating it.  Range of motion studies found forward flexion to 90 degrees, extension to 90 degrees, and lateral flexion and rotation to 30 degrees bilaterally.  There was mild pain on range of motion testing, no evidence of spasms, and no change of repetitive testing.  Motor strength, DTR, and sensory examinations were normal.  The Veteran denied any radiating pain, but reported tingling in his low back.  The examiner found no evidence of radiculopathy, neuropathy, or myopathy.

On July 2012 VA examination, the Veteran reported his low back pain radiated down his left leg to his left knee.  He reported weakness in his left knee and hip, and denied any numbness.  He also reported flare-ups which caused difficulty with bending over and prolonged standing or sitting.  Range of motion studies found forward flexion to 35 degrees (with pain at 25 degrees), extension to 25 degrees (with pain at the end), lateral flexion to 30 degrees (with pain at 25 degrees) bilaterally, and lateral rotation to 25 degrees (with pain at the end) bilaterally.  There was no change on repetitive testing.  The examiner found additional functional loss due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran also had localized tenderness.  There was no evidence of guarding or spasm.  Muscle strength examination was normal except for 4/5 strength on left hip flexion, left knee extension, left ankle dorsiflexion, and left great toe extension.  There were no signs of muscle atrophy.  The Veteran had hypoactive DTRs in the right ankle; DTRs were otherwise normal.  Sensory examination was normal, and there was no evidence of radiculopathy or other neurological symptoms.  The Veteran showed no signs of IVDS.  The Veteran reported his disability did impact his work, specifically, that he has to force himself to go to work to avoid missing work.

Prior to July 13, 2012

At no point prior to July 13, 2012 is the Veteran's lumbar spine DDD shown to have been productive of forward flexion not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  That is, the evidence during the period of time reveals greater ranges of functional motion that 60 degrees in flexion and 120 degrees total.  The only range of motion data available for that period shows forward flexion and extension both to 90 degrees, and a combined range of motion of the thoracolumbar spine to 300 degrees.  In addition, although the Veteran reported intermittent spasms on June 2011 VA examination, the examiner found no objective evidence of spasms.  Moreover, even if the Veteran did have muscle spasms at the time, there is nothing suggesting, nor does he allege, that such was severe enough to result in abnormal gait or spinal contour.  Therefore, the criteria for a rating in excess of 10 percent have not been met.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  Here, the Veteran's limits in range of motion are contemplated by the 10 percent rating assigned for her lumbar spine DDD, and although the June 2011 examiner noted pain on motion, it was described as "mild" with no indication of any resultant functional loss.  

In light of the above, the Board finds the preponderance of the evidence is against a finding that a higher rating is warranted for the Veteran's lumbar spine disability prior to July 13, 2012, to include based on functional loss due to pain, weakness, fatigability, incoordination, or pain on movement.

From July 13, 2012

The July 2012 VA examination shows the Veteran's lumbar spine disability was productive of forward flexion to 35 degrees, with pain beginning at 25 degrees.  In addition, the examiner noted additional functional loss due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran also reported flare-ups which caused additional functional limitations.  Considering the proximity of the Veteran's 35 degrees of flexion to the 30 degree requirement for a higher rating of 40 percent, painful motion which begins at 25 degrees (which meets the ROM requirement for a higher rating) and additional functional loss, the Board finds that a higher rating of 40 percent is warranted for the Veteran's lumbar spine DDD from July 13, 2012.

However, at no point after July 13, 2012 does the evidence show (and the Veteran does not allege) that his lumbar spine DDD has been productive of either unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine.  Therefore, the criteria for a rating in excess of 40 percent are not met.  Moreover, there is nothing suggesting such severe functional limitations due to pain, weakness, fatigability, or other such factors so as to otherwise warrant a higher rating.  In that regard, the Board again notes that disability ratings are meant to capture the average impairment of earning capacity, and the evidence shows the Veteran does not miss work, albeit not without difficulty, and has not alleged any impairment of his earning capacity so severe as to warrant a rating in excess of 40 percent.  Therefore, the preponderance of the evidence shows the criteria for a rating in excess of 40 percent have not been met at any point from July 13, 2012.

Prior rating criteria

The Board also notes that the March 2011 rating decision granted the claim back to June 18, 1999.  The rating criteria have changed since that time and the Board notes that it must consider whether the former rating criteria result in higher ratings.  The Board notes that the RO used the current rating criteria to rate the disability prior to their effective date, September 26, 2003.  Based on the RO's use of these criteria during the entire period under appeal, the Board will not disturb this use; further, as concluded below, the former criteria does not change the results.

Under the former criteria, effective prior to September 26, 2003, the applicable Diagnostic Code (DC) was 5292, as the other codes deal with disabilities the medical evidence indicates the Veteran does not have and the Veteran has not asserted having:  residuals of fracture of vertebra (DC 5285), ankylosis (DC 5286, 5289), IVDS (DC 5293), or symptoms of lumbosacral strain, such as spasm (DC 5295).  Under DC 5292, limitation of motion of the lumbar spine is rated upon findings of whether the limitation is slight (10 percent), moderate (20 percent), or severe (40 percent).  Considering the evidence outlined and analyzed above, the Board finds that these same conclusions lead to determinations that the disability caused slight limitation during the period prior to July 13, 2012 and severe thereafter.  That is, after careful consideration, the Board finds that the former rating criteria do not lead to different rating results.

Neurological considerations

The Board has also considered whether separate ratings are warranted for neurological manifestations at any point during both periods on appeal.  Although the Veteran has at times claimed intermittent tingling and parethesias in his legs and radiating pain in his left leg, and the July 2012 examiner found less than normal muscle strength on the left side, both the June 2011 and July 2012 neurological examinations found no sign of neurological manifestations of lumbar spine DDD.  Thus, the Board finds the preponderance of the evidence weighs against a finding that there is an objective neurological disability associated with the service-connected spine disability, as no such disability diagnoses are of record.  Furthermore, while the Veteran is competent to report observable symptoms, he is not competent to self-diagnose neurological disabilities such as radiculopathy or neuropathy.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In contrast, the June 2011 and July 2012 VA examiners, given their medical training and experience, are each singularly competent to do so.  Therefore, their clinical findings are more probative in this matter.  Accordingly, the Board finds the preponderance of the evidence weighs against a finding that separate ratings are warranted for neurological manifestations of his lumbar spine DDD at any point during the periods on appeal.

Other Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's lumbar spine disability manifests in limited motion and functional limitation due to pain, weakness, limited motion, excess fatigability, painful motion, and other such factors.  The symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted.  Moreover, although the Veteran previously reported being unemployed due to his lumbar spine DDD, as mentioned above, at the time of the most recent VA examination, he was employed and stated he had never missed work.  That is, although the Veteran had provided lay evidence of unemployability, the medical evidence and the subsequent actual employment fully counter this contention - as the Veteran's statement is made void by actual subsequent employment (further, there is no evidence of his disability picture improving and thus the issue of earlier entitlement is not raised).  Therefore, as actual employment is shown, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

ORDER

A rating in excess of 10 percent for lumbar spine DDD is denied prior to July 13, 2012.

A rating of 40 percent (but not higher) is granted for lumbar spine DDD from July 13, 2012, subject to regulations governing the payment of monetary awards.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


